20uug41012 department of the treasury internal_revenue_service washington d c uniform issue list jul tier ra uk tax_exempt_and_government_entities_division legend taxpayer a institution x institution y institution z amount a amount b i dear this is in response to your request dated as supplemented by correspondence in which your authorized representative on your behalf requests a waiver of the dated 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from his ira at institution x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 of the code was due to his misunderstanding of the rules for computing the 60-day rollover period resulting in his reinvesting amount b an amount slightly less than amount a shortly after the end of the 60-day period taxpayer a further represents that amount b has not been used for any other purpose taxpayer maintained an ira with institution x and was receiving distributions from his account taxpayer a was dissatisfied with institution x and decided to move his ira to institution y taxpayer filled out an ira application with institution y on date page taxpayer a executed a worthless tax sale letter at institution x on date in connection with moving his ira also on date institution x issued a check to taxpayer a for amount a representing most of the balance in the ira a second check representing the -remainder of the ira was issued days later but is not part of this ruling_request taxpayer a represents that he picked up both checks from institution x at some point on or before date and deposited them into his checking account at institution y on date taxpayer a represents that he believed that date the day he picked up the checks from institution x was the date of distribution for purposes of the 60-day rollover period on date which was less than days after june but days after may taxpayer a intending to effect a valid rollover of the distributed amounts funded a fixed term tra and an ira portfolio account at institution y and purchased an annuity through institution z the total amount of these transactions was equal to amount b which was slightly less than amount a subsequently institution x issued a form 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which reflected date as the date of distribution based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers so sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to roll over the distribution within days of date was caused by his belief that the date of distribution was date the action taken by taxpayer a was consistent with this belief moreover taxpayer a did not use the distributed_amount for any purpose between the time he deposited it in his checking account and the time he invested it in other iras therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a to the extent that it was reinvested as amount b since amount b has already been contributed to other iras no further extension of the 60-day period is necessary provided that all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contributions amount b will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent -_ page pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this tuling please contact id at please address all correspondence to se t ep ra t4 sincerely yours densed lal ho donzell h littlejohn manager employee_plans technical group enclosures ‘deleted copy of ruling letter notice of intention to disclose
